UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-4305



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


TREMAYNE HUBBARD,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CR-95-41-H; CR-04-242-H)


Submitted:   September 19, 2005            Decided:   October 25, 2005


Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Jane E. Pearce, Research and
Writing Attorney, Raleigh, North Carolina, for Appellant. Anne M.
Hayes, Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Tremayne Hubbard appeals from the district court’s order

revoking his supervised release and sentencing him to thirty

months’   imprisonment.      Hubbard’s       attorney     has    filed     a   brief

pursuant to Anders v. California, 386 U.S. 738 (1967), representing

that, in his view, there are no meritorious issues for appeal.

Hubbard   has    been   notified     of   his   right    to     file   a   pro   se

supplemental brief but has not done so.

           The    district   court    found     that    Hubbard    violated      his

supervised release by, among other actions, possessing marijuana.

The only issue Hubbard raises on appeal is whether the district

court erred in imposing its sentence without waiting for resolution

of a pending state court case related to Hubbard’s marijuana

possession.      We review the district court’s decision to revoke

supervised release for abuse of discretion.                   United States v.

Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).                The district court

need only find a violation of a condition of supervised release by

a preponderance of the evidence. See 18 U.S.C.A. § 3583(e)(3); see

also United States v. Woodrup, 86 F.3d 359, 361 (4th Cir. 1996).

During the revocation hearing, the police officer who arrested

Hubbard testified about how Hubbard received a package containing

marijuana.      The district court found by a preponderance of the

evidence that Hubbard violated his supervised release by possessing

marijuana.      The district court did not abuse its discretion in


                                     - 2 -
imposing its sentence without waiting for the conclusion of the

state court action because it properly found Hubbard violated his

supervised release.

          Hubbard also claims the district court acted unreasonably

by not taking into account the potential state court punishment.

When the sentence does not exceed the statutory maximum under §

3583(e)(3), we review the sentence only to determine whether it is

“plainly unreasonable.” See 18 U.S.C. § 3742(a)(4) (2000).     The

district court sentenced Hubbard to the low end of the recommended

sentencing range for violating his supervised release and it was

not plainly unreasonable to sentence Hubbard before the resolution

of his state court case.

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.   Accordingly, we affirm

Hubbard’s sentence.   This court requires that counsel inform his

client, in writing, of his right to petition the Supreme Court of

the United States for further review.   If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.   Counsel’s motion must state that

a copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                              - 3 -
        AFFIRMED




- 4 -